Hon. C. Woodrow Laughlin            Opinion No. O-3890
    County Attorney                     Rer Does the Commissioners’ Court
    Jim Wells County                    of Jim Wells County have authority
     Alice, Texas                       to exoend Permanent Improvement
                                        Funds for establishing, maintain-
.                                       ing and operatin
                                        library as discu
    Dear Sir:                           O-30551
                  Your letter of August 22, 1941, requesting an opinion
    of this     department upon the above stated question has been re-
    ceived.
                  In the above mentioned letter   you refer    to opinion    No.
    0~3055,     and we quote from your letter   as follows:
              “Supplementing the above opinion, I would like
         to have included in your opinion the question as to
         whether or not Jim Wells County has the authority
         to expend funds as therein set out, out of the Perma-
         nent Improvement Fund?”
                 In opinion No. O-3055 the following       question    was pre-
    sented    to this department for an opinion8
                “Does the Commissioners I Court of Jim Wells County
         have authority   to expend funds for establishing,  main-
         t,aining and operating a bookmobile library?”
                  It was stated   in the above mentioned    opinion:
                “We think that it is apparent from the above
          quoted provision     of Article   1678 supra, that the
          county library must be located a4 the county seat
          and in the courthouse,      unless more suitable  quarters
          are available.      In other words, we think that the
          Legislature    intended that the county free library
          should be located at the county seat in the court-
          house, unless as above stated, more suitable       quar-
          t;ers are available,    meaning that if more suitable
          quarters are available      within the county seat, then
          the county free library      could be located at such
          quarters and not in the courthouse.
iion. C. Xoodrow Laughlin,    Page 2   (O-3890)


           ttlJnder ‘Title 35, Vernon’s Annotated Civil Stat-
     utes, relative      to county free libraries,   the Commis-
     sioners’ Court of any county is authoFIzed to estab-
     lish and maintain the count; free librarv        and branches
     or subdivisions      thereof.   W;?mk            that the
     C&ssioners’         Court of any county has the authority
     tg exoend funds for establishing,       maiming        and
     g&rating    a ‘bookmobile library’ in lieu of tn e regu-
     &ar county 1ibrary which is to oe estXUIT’S?I8B al. IZ&
     qountv seat.      However, if the county nas %%ZlmXRd
     and is maintaining and oreratins       a countv free librarv
     at the county seat of such coun‘iy, then,*we think
     the Commissioners’ Court is authorized to expend funds
     for establishing,      maintaining and operating a ‘book-
     mobile library’      as a branch or subdivision    thereof.”
           The first   legislative     act authorizing  free libraries
to be established    was passed by the 34th Be.                Acts af
1915. Sn Chapter 117, page 175 of the General Laws of Texas.
This was entitled    an act “to esFablish,     maintain, operafe,    equip
and disestablish    county free libraries     and county circulating
libraries   for the use of the citizens      of this State.  . *I’ This
                                   revisions  with the last revision
                                                        fl Statutes.
                                                        ve artleles
under Title 35, pertaining     to the subject. However,   we direct
your attention to $rticle     1679, Vernon’s Annotated Civil Statutes,
which reads as followsr
             “titer    a county free 1             been established,
      the commissioners court sha
      the general tax fund 01     * the cpy~.ty, a sum sufficien,t
      f.gr t!le maintenance of said library,      but not to exceed
      flve cents on the hundred dollars valuation        of all
      property in such county outside of all incorporated
      cities    and towns already supporting a free public li-
      brary, and upon all property within all incorporated
      cities    and towns already supporting a free public li-
      brnry which have elected to become a part of such free
      library     systems provided in this title    fer the ourDose
        f maintaining cou,nty free libraries      and for purchas-
      Yangproperty therefor .I’
           This department held in opinion No. O-696 that         the Com-
missioners’ Court is not auth rized to oa
chased. under the provisions  ofD Articles 1
vised Civil Statutes   of Texas, 1925, out
and imorovement f@.
        Hon. C. Woodrow Laughlin,          Page 3   (O-3890)

                   This department held in opinion No. O-2538 “that if
        Llano County should levy five cents for a county library   said
        amount of five  cents would come from the t//enty-five cent levy
        allowed for the general fund and thus would leave twenty cents
        on the one hundred dollar valuation for the general fund.”

                    We enclose    copies     of the two above mentioned   opinions
        for   your information.

   I                  Section 9 of Article     8 of the State Constitution    pre-
             bes the maw         rate of taxes Sor g
‘, ‘V
        roads and bridges,      for juries,    and for ~~~~eEFE$%e~~~t         s,
        respectively.       The monies arising from taxes levied and col-
        lected for each of the enumerated purposes are constitutional
        funds; and the Commissioners I Court has no power to transfer
        mone:y from one fund to another, nor to expend for one purpose
        tax Mooneyraised ostensibly         for another purpose.   The immediate
        purpose for the provision       is to limit the amount of taxes that
        may ‘be raised for these several purposes, respectively;           but it
        is also designed to inhibit         excessive expenditures  for any such
        purpose, and to require that any and all monies raised by taxa-
        tion for any purpose shall be applied to that particular            purpose.
         (See Carroll v. Williams, 202 S.W* 504; Commissioners Court of
        Henderson County v. Burke, 262 S.W. 94; Texas Jurisprudence,             Vol.
        11, p. 639 and authorities        cited therein.)
                    Article   16     supra, specifically    provides that the
        Commissioners’ Cot*lrt s all annually, after the county free li-
                     een emx:hed,          set aside from the general tax fund
                           a sum sufficient    for the maintenance of sai-d.-
                                               cents on th e Un%-HiiXEXd ($100 .
          -Dollars    valuation   ~f~ali~property    located as to certain
        territorial   limits defined therein.       Other provisions  under Tit le
        35 are further made for a gift and bequest for the benefit of
        the library   or for any branch or subdivision       thereof.




        term “bookmobile library”    is broad enougheto come within the
        term, of permanent improvement as used in the Constitution      or
        statutes applicable  thereto.    Therefore,   it is the opinion of
        this department that the costs incurred in the establishing        or
        purchasing ~brarv”.                    as discussed in opinion NO.
                     the expenses incurred in maintaining anld opem-
                   cannot be paid out of the permanent improvement fund.
                                                                         -   Me.-




Hon. C. Woodrow Laughlin,     Page 4      (O-38930)


            Trusting   that the foregoing    fully   answers your
inquiry,   we are                                                    ,
                                                                    3
                                       Yours very truly
                                       ATTORNEYfXNERAL
                                                    OF TEXAS
                                       By /s/ Ardell Willlams
                                       Ardell Wllllams, Assistant
APPROVED SEP 8, 1941
/s/ Grover Sellers
FIRST ASSISTANT
 ATTORNEYGENERAL
AWrGO:wb
ENCLOSURE
APPROVED:
        OPINIONCOMMITTEE
BY:    BWB, CHAIRMAN